EXHIBIT 10.1

VOTING AGREEMENT AND WAIVER

THIS VOTING AGREEMENT AND WAIVER (this “Agreement”), dated as of April 17, 2006,
is made by and among Hologic, Inc, a Delaware corporation (the “Buyer”) and
holders (the “Stockholders”) of certain shares of Common Stock, $0.001 par value
per share, and certain shares of Preferred Stock, $0.001 par value per share, of
Suros Surgical Systems, Inc., a Delaware corporation (the “Company”).
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Merger Agreement (as defined below).

WHEREAS, concurrently herewith, Buyer, Swordfish Acquisition, Inc., a
wholly-owned subsidiary of the Buyer (“Merger Sub”), the Company and the
Stockholder Representative have entered into an Agreement and Plan of Merger (as
the same may be amended from time to time, the “Merger Agreement”) providing for
the merger of Merger Sub with and into the Company, subject to the terms and
conditions set forth in the Merger Agreement (the “Merger”), with the Company
being the entity surviving the Merger; and

WHEREAS, each of the Stockholders owns of record and beneficially the number of
outstanding shares of Common Stock and Preferred Stock of the Company set forth
opposite her, his or its name as “Owned Shares” on Schedule A attached hereto,
and has voting power over such additional number of outstanding shares of Common
Stock and Preferred Stock of the Company set forth opposite her, his or its name
as “Controlled Shares” on Schedule A hereto (collectively, the Owned Shares and
Controlled Shares are referred to as “Shares”), and each Stockholder wishes to
enter into this Agreement with respect to all of such Shares and any additional
shares of Common or Preferred Stock of the Company hereafter acquired; and

WHEREAS, in order to induce Buyer to enter into the Merger Agreement, Buyer has
requested that the Stockholders, and the Stockholders have agreed to, enter into
this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

VOTING AGREEMENT; IRREVOCABLE GRANT OF PROXY; WAIVER

Section 1.1. Voting Agreement. (a) During the term of this Agreement, each
Stockholder hereby agrees to vote all the Shares and any other capital stock
that such Stockholder becomes entitled to vote, whether through contract,
purchase, exercise of an option or otherwise (“Additional Shares”) to approve
and adopt the Merger Agreement (and any subsequent amendments thereto), the
Merger and all other agreements and actions to be undertaken in connection
therewith, at every meeting of stockholders of Company, and at every adjournment
thereof (or by written consent in lieu of a meeting), at which such matters are
submitted for the consideration and vote of stockholders of Company. Each
Stockholder hereby further agrees that it will not vote (or give a written
consent with respect to) any Shares or Additional Shares in favor of the
approval of (i) any proposal or offer for a merger, consolidation, business
combination, tender offer, sale of substantial assets, sale of shares of capital
stock or similar transactions involving Company or any of its subsidiaries,
other than the transactions contemplated by the Merger Agreement, (ii) any
reorganization, recapitalization, liquidation, winding up of Company or any
other extraordinary transaction involving Company, or (iii) any corporate action
the consummation of which would frustrate the purposes, or prevent or delay the
consummation, of the Merger or the transactions contemplated by the Merger
Agreement.

 

VOTING AGREEMENT AND WAIVER   Page 1



--------------------------------------------------------------------------------

(b) Except as set forth in clause (a) of this Section 1.1, the Stockholders
shall not be restricted from voting in favor of, against or abstaining with
respect to any matter presented to the stockholders of the Company.

Section 1.2. Irrevocable Proxy. Each Stockholder hereby revokes any and all
previous proxies granted with respect to such Stockholder’s Shares and/or
Additional Shares with respect to the matters set forth in Section 1.1(a). Each
Stockholder hereby grants a proxy appointing Buyer as such Stockholder’s
attorney-in-fact and proxy, with full power of substitution, for and in such
Stockholder’s name, to vote, express consent or dissent, or otherwise to utilize
such voting power with respect to such Stockholder’s Shares and/or such
Additional Shares in accordance with Section 1.1(a). The proxy granted by each
Stockholder pursuant to this Section 1.2 is irrevocable to the extent permitted
by Delaware law, is coupled with an interest and is granted in consideration of
Buyer’s entering into this Agreement and the Merger Agreement and incurring
certain related fees and expenses. The proxy granted by each Stockholder shall
terminate in accordance with Section 4.4 of this Agreement.

Section 1.3. Waiver of Appraisal Rights. Each Stockholder hereby agrees not to
exercise her, his or its appraisal rights pursuant to Section 262 of the
Delaware General Corporation Law or other relevant provisions with respect to
the Merger, the Merger Agreement or the transactions contemplated thereby.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

Each Stockholder severally represents and warrants to Buyer that:

Section 2.1. Valid Title. Such Stockholder is the sole record and beneficial
owner of such Stockholder’s Owned Shares, and there are no restrictions on such
Stockholder’s voting rights with respect to such Shares. None of such
Stockholder’s Owned Shares is subject to any voting trust or other agreement or
arrangement with respect to the voting of such Owned Shares. Each Stockholder
has the sole right to vote the shares, if any, listed as Controlled Shares on
Schedule A hereto.

Section 2.2. Non-Contravention. The execution, delivery and performance by such
Stockholder of this Agreement and the consummation of the transactions
contemplated hereby (i) are within such Stockholder’s powers, have been duly
authorized by all necessary action (including any consultation, approval or
other action by or with any other person), (ii) require no action by or in
respect of, or filing with, any governmental body, agency, official or
authority, and (iii) do not and will not violate, contravene or constitute a
default under, or give rise to a right of termination, cancellation or
acceleration of any right or obligation of such Stockholder or to a loss of any
benefit of such Stockholder under, any statute, rule or regulation applicable to
such Stockholder or injunction, order, decree, or other instrument binding on
such Stockholder or result in the imposition of any lien on any Shares or
Additional Shares.

Section 2.3. Binding Effect. This Agreement has been duly executed and delivered
by such Stockholder and, assuming this Agreement is the valid and binding
agreement of Buyer, is the valid and binding agreement of such Stockholder,
enforceable against such Stockholder in accordance with its terms. If this
Agreement is being executed in a representative or fiduciary capacity, the
person signing this Agreement has full power and authority to enter into and
perform this Agreement.

 

VOTING AGREEMENT AND WAIVER   Page 2



--------------------------------------------------------------------------------

Section 2.4. Total Shares. As of the date hereof, such Stockholder is the legal
and beneficial owner of the number of Shares set forth opposite her, his or its
name on Schedule A hereto, which Shares represent the only shares of capital
stock of the Company legally or beneficially owned by such Stockholder and,
except as set forth on Schedule A, such Stockholder owns no options to purchase
or rights to subscribe for or otherwise acquire any securities of Company and
has no other interest in or voting rights with respect to any securities of
Company.

ARTICLE III

COVENANTS OF STOCKHOLDERS

Each Stockholder, severally, in its capacity as a stockholder of the Company,
hereby covenants and agrees that:

Section 3.1. No Proxies for or Encumbrances on Stockholder Shares. Except as
provided in this Agreement, such Stockholder shall not, during the term of this
Agreement, without the prior written consent of Buyer, directly or indirectly,
(i) grant any proxies or enter into any voting trust or other agreement or
arrangement with respect to the voting of any Shares or Additional Shares, with
respect to the matters set forth in Section 1.1, (ii) except as provided in
Section 4.5, sell, assign, transfer, encumber or otherwise dispose of, or enter
into any contract, option or other arrangement or understanding with respect to
the direct or indirect sale, assignment, transfer, encumbrance or other
disposition of, any Shares or Additional Shares, or (iii) take any other action
that would in any way restrict, limit or interfere with the performance of the
Stockholder’s obligations hereunder.

Section 3.2. Conduct of Stockholder. Such Stockholder will not (i) take, or
agree or commit to take, any action that would make any representation and
warranty of such Stockholder hereunder inaccurate in any respect as of any time
prior to the termination of this Agreement or (ii) omit, or agree or commit to
omit, to take any action necessary to prevent any such representation or
warranty from being inaccurate in any respect at any such time.

ARTICLE IV

MISCELLANEOUS

Section 4.1. Further Assurances. Except as otherwise provided in the Merger
Agreement, Stockholders will each execute and deliver or cause to be executed
and delivered all further documents and instruments and take such reasonable
further action as may be reasonably necessary in order to consummate the
transactions contemplated hereby.

Section 4.2. Specific Performance. The parties hereto agree and each Stockholder
expressly acknowledges that Buyer may be irreparably damaged if for any reason
any Stockholder fails to perform any of its obligations under this Agreement,
and that Buyer may not have any adequate remedy at law for money damages in such
event. Accordingly, each Stockholder agrees that in the case of the failure of
any Stockholder to perform Buyer shall be entitled to specific performance and
injunctive and other equitable relief to enforce the performance of this
Agreement by each Stockholder, and further agrees that any such specific
performance and injunctive and/or other equitable relief, in addition to
remedies at law or damages, is the appropriate remedy for any such failure to
perform, and further agrees that such Stockholder will not seek, and agrees to
waive any requirement for, the securing or posting of a bond in connection with
Buyer’s seeking or obtaining such equitable relief. This provision is without
prejudice to any other rights that Buyer may have against any Stockholder for
any failure to perform its obligations under this Agreement.

 

VOTING AGREEMENT AND WAIVER   Page 3



--------------------------------------------------------------------------------

Section 4.3. Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly delivered on the
date of receipt, if delivered by hand, or one business day after it is sent by
receipt – confirmed telecopy or via a reputable nationwide overnight courier
service for next business day delivery, if to Buyer, at its address set forth
below its signature hereto, together with a copy to Brown Rudnick Berlack
Israels LLP One Financial Center, Boston, Massachusetts 02111 (Attention: Philip
J. Flink, Esq.); and if to a Stockholder, to such Stockholder at her, his or its
address set forth on Schedule A hereto copy to [ (Attention: )]. Any party may
give any notice, request, demand, claim, or other communication hereunder using
any other means (including expedited courier, messenger service, telecopy, mail,
or electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the party for whom it is intended. Any party may change
the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.

Section 4.4. Term of Agreement; Termination. The term of this Agreement shall
commence on the date hereof and such term, this Agreement and the proxy(ies)
granted in and pursuant to Section 1.2 hereof shall terminate upon the earlier
to occur of (i) the Effective Time (as defined in the Merger Agreement),
(ii) the date on which the Merger Agreement is terminated in and pursuant to
accordance with its terms, or (iii) the date on which Buyer provides written
notice of termination to Stockholders. Upon such termination, no party shall
have any further obligations or liabilities hereunder; provided, that such
termination shall not relieve any party from liability for any willful breach of
this Agreement prior to such termination.

Section 4.5. Survival of Representations and Warranties. All representations,
warranties and covenants contained in this Agreement shall survive delivery of
and payment for the Shares.

Section 4.6. Permitted Transfers. Notwithstanding anything in this Agreement to
the contrary, each of the Stockholders may transfer any or all of the Shares and
Additional Shares, in accordance with applicable Law, to such Stockholder’s
spouse, ancestors, descendants or any trust or other entity controlled by such
Stockholder for any of their benefit; provided, however, that, prior to and as a
condition to the effectiveness of such transfer, each Person to which any of
such Shares or Additional Shares or any interest in any of such Shares or
Additional Shares is or may be transferred shall have executed and delivered to
the Buyer a counterpart of this Agreement pursuant to which such Person shall be
bound by all of the terms and provisions of this Agreement, and shall have
agreed in writing with the Buyer to hold such Shares or Additional Shares or
interest in such Shares or Additional Shares subject to all of the terms and
provisions of this Agreement.

Section 4.7. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by the parties hereto.

Section 4.8. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that Buyer may assign its rights and
obligations to any affiliate of Buyer and provided, further, that no Stockholder
may assign, delegate or otherwise transfer any of its rights or obligations
under this Agreement without the consent of Buyer, except as otherwise provided
in Section 4.5 hereof.

Section 4.9. Governing Law and Venue. THIS AGREEMENT SHALL BE DEEMED TO BE MADE
IN, AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED

 

VOTING AGREEMENT AND WAIVER   Page 4



--------------------------------------------------------------------------------

AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS TO BE PERFORMED WHOLLY IN SUCH STATE. The parties hereby
(a) irrevocably submit to the jurisdiction of the Chancery Court of the State of
Delaware and the federal courts of the United States of America located in the
State of Delaware solely in respect of the interpretation and enforcement of the
provisions of this Agreement and in respect of the transactions contemplated
hereby and (b) waive, and agree not to assert, as a defense in any action, suit
or proceeding for the interpretation or enforcement hereof, that it is not
subject to such jurisdiction or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Agreement may not be enforced in or by such courts,
and the parties irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such courts. The parties hereby
consent to and grant any such court’s jurisdiction over the person of such
parties and over the subject matter of such dispute and agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 4.3, or in such other manner as may be permitted by
law, shall be valid and sufficient service thereof.

Section 4.10. Entire Agreement. This Agreement supersedes all prior agreements,
written or oral, between the parties hereto with respect to the subject matter
hereof and contains the entire agreement between the parties with respect to the
subject matter hereof. This Agreement may not be amended, supplemented or
modified, and no provisions hereof may be modified or waived, except by an
instrument in writing signed by the parties hereto. No waiver of any provision
hereof by any party shall be deemed a waiver of any other provision hereof by
such party, nor shall any such waiver be deemed a continuing waiver of any
provision hereof by such party.

Section 4.11. Severability. If any provision of this Agreement or the
application of such provision to any person or circumstances shall be held
invalid or unenforceable by a court of competent jurisdiction, such provision or
application shall be unenforceable only to the extent of such invalidity or
unenforceability, and the remainder of the provisions not held invalid or
unenforceable and the application of such provisions to persons or circumstances
other than the party as to which it is held invalid, and the remainder of this
Agreement, shall not be affected.

Section 4.12. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instruments.

Section 4.13. Headings. The headings and captions used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

Section 4.14. Obligations Separate; Stockholder Capacity. The obligations of
Stockholders hereunder are several and not joint. Each Stockholder who is an
individual signs solely in his capacity as the record holder and beneficial
owner of, or the trustee of a trust whose beneficiaries are the beneficial
owners of, such Stockholder’s Shares and any Additional Shares and nothing
herein shall limit or affect any actions taken by a Stockholder in his capacity
as an officer or director of Company. The parties hereto acknowledge and agree
that each Stockholder’s obligations hereunder are solely in his, her or its
capacity as a stockholder of the Company, and that none of the provisions herein
set forth shall be deemed to (i) restrict or limit any fiduciary duty that any
of the undersigned or any of their respective affiliates may have as a member of
the Board of Directors of the Company, as an officer of the Company, or
otherwise as a fiduciary to any person resulting from any circumstances other
than as a stockholder of the Company or (ii) limit or affect any action or
inaction by any such person to the extent specifically permitted by the Merger
Agreement; provided that, no such duty shall excuse the Stockholder from his,
her or its obligations as a stockholder of the Company to vote the Shares and
any Additional Shares, to the extent that they may be so voted, or otherwise
perform any obligations as herein provided and to otherwise comply with the
terms and conditions of this Agreement.

 

VOTING AGREEMENT AND WAIVER   Page 5



--------------------------------------------------------------------------------

Section 4.15. Construction. In the event of an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

[Remainder of page intentionally blank; signature page follows.]

 

VOTING AGREEMENT AND WAIVER   Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

HOLOGIC, INC. By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President and Chief Financial
Officer STOCKHOLDERS: By:  

/s/ Jericho LLP,

  Joseph Mark,   Managing Partner By:  

/s/ Mobius, L.P.,

  ME Miller,   Managing Partner

 

VOTING AGREEMENT AND WAIVER   Page 7



--------------------------------------------------------------------------------

Schedule A

 

      Owned Shares    Controlled Shares

Stockholder

Name and Address

   Common
Stock    Preferred
Stock    Common
Stock   

Preferred

Stock

Joseph Mark

Managing Partner

Jericho Limited Partnership

5154 N. Capitol Ave.

Indianapolis, IN 46181

   2,101,666         

Michael Miller

Managing Partner

Mobius Limited Partnership

4560 W. Woodpecker

Tralfalgar, IN 46181

   2,133,686         

 

VOTING AGREEMENT - FORM OF PROXY  